DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3, 4, 8-10, 12, 13, 16, 18, and 19 in the amendment filed on 06/02/2022. 
The claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous et al (US Patent No. 9,819,513 B2) in view of Khristi et al (US Publication No. 2019/0229900 A1).
With respect to claim 1, Lapidous teaches a computer-implemented method for accessing data from one or more servers (Abstract), the method comprising: receiving, from a first server and via a first secure communication channel, a mapping between a hostname associated with a second server and an Internet Protocol (IP) address (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables using HTTPS); connecting to the second server based on the IP address (col. 19, lines 27-46 disclose subsequent requests for content are transmitted directly to the servers corresponding to the IP addresses.
Lapidous does not explicitly disclose establishing a second secure communication channel with the second server based on a match between the first hostname included in the mapping and a second hostname included in a first certificate.
However, Khristi teaches establishing a second secure communication channel with the second server based on a match between the first hostname included in the mapping and a second hostname included in a first certificate (paragraph 0012; 0108; 0110 disclose establishing a secure session to the termination node based on a wildcard certificate of the server matching a hostname of the first field incorporating the URL prefix) in order to establish secure connections (Abstract). Therefore, based on Lapidous in view of Khristi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khristi to the system of Lapidous in order to establish secure connections.

With respect to claim 2, Lapidous teaches establishing the first secure communication channel with the first server, wherein the first server is distinct from the Domain Name System (DNS) (col. 7, lines 8-26).

With respect to claim 4, Lapidous teaches further comprising storing the mapping between the first hostname associated with the second server and the IP address in a cache (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables), wherein the IP address stored in the cache is used when connecting to the second server (col. 18, line 63-col. 19, line 39 disclose client using cached mappings between the related domains and the real IP addresses to send content request directly to the server corresponding to the mappings).

With respect to claim 5, Lapidous teaches wherein the cache further stores one or more mappings between one or more hostnames and one or more IP addresses determined via the Domain Name System (DNS) (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables from previous domain name request resolutions).

With respect to claim 6, Lapidous teaches wherein one or more additional mappings between one or more hostnames and one or more IP addresses are received from the first server via the first secure communication channel (col. 18, line 63-col. 19, line 45 disclose populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables for subsequent content requests).

With respect to claim 7, Lapidous teaches wherein the one or more additional mappings are associated with one or more other servers that host content (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).
With respect to claim 8, Lapidous discloses the claimed subject matter as discussed above except wherein establishing the second secure communication channel with the second server comprises validating the first certificate received from the second server based on the match between the first hostname included in the mapping and the second hostname included in the first certificate.
However, Khristi teaches wherein establishing the second secure communication channel with the second server comprises validating the first certificate received from the second server based on the match between the first hostname included in the mapping and the second hostname included in the first certificate (paragraph 0012; 0108; 0110 disclose establishing a secure session to the termination node based on a wildcard certificate of the server matching a hostname of the first field incorporating the URL prefix) in order to establish secure connections (Abstract). Therefore, based on Lapidous in view of Khristi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khristi to the system of Lapidous in order to establish secure connections.

With respect to claim 9, Lapidous teaches a computer-implemented method for bypassing the Domain Name System (DNS), the method comprising: storing, in a first first server (intermediary server) that is distinct from DNS, mappings between hostnames and Internet Protocol (IP) addresses (col. 11, lines 19-col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables); and transmitting, from the first server to a client application via a first secure communication channel, at least one mapping between a first hostname and an IP address (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables using HTTPS).
Lapidous does not explicitly disclose wherein the client application establishes a second secure communication channel with a second server based on a match between the first hostname included in the at least one mapping and a second hostname included in a first certificate.
However, Khristi teaches wherein the client application establishes a second secure communication channel with a second server based on a match between the first hostname included in the at least one mapping and a second hostname included in a first certificate (paragraph 0012; 0108; 0110 disclose establishing a secure session to the termination node based on a wildcard certificate of the server matching a hostname of the first field incorporating the URL prefix) in order to establish secure connections (Abstract). Therefore, based on Lapidous in view of Khristi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khristi to the system of Lapidous in order to establish secure connections.

With respect to claim 10, Lapidous teaches wherein the at least one mapping between the first hostname and the IP address comprises a plurality of mappings between hostnames and IP addresses associated with additional servers that host content (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).

With respect to claim 11, Lapidous teaches wherein the additional servers host at least one of videos, audios, or subtitles (col. 9, lines 49-553).

With respect to claim 13, Lapidous teaches further comprising: storing in the first server, information indicating content hosted by other servers (col. 9, lines 44-53); and transmitting, from the first server to the client application via the secure communication channel, information indicating content hosted by one or more of the other servers that are associated with the at least one mapping between the hostname and the IP address (col. 9, lines 44-53; col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).

With respect to claim 14, Lapidous teaches wherein the client application is a web browser (col. 6, lines 15-22 disclose application as a web browser).

With respect to claim 15, Lapidous teaches wherein the client application is a video streaming application (col. 6, lines 15-22 disclose other applications).

The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claims 4 and 5 above, and the claim is rejected on that basis.

With respect to claim 19, Lapidous teaches determining that a second mapping between a third hostname and a second IP address is not stored in the cache (col. 10, lines 14-30 disclose If a real IP address is not found corresponding to the FQDN, then sending a DNS request to a DNS server including the FQDN); and determining the second mapping between the third hostname and the second IP address via DNS (col. 10, lines 14-30 disclose If a real IP address is not found corresponding to the FQDN, then sending a DNS request to a DNS server including the FQDN).

With respect to claim 20, Lapidous teaches wherein the second secure communication channel is a Hypertext Transfer Protocol Secure (HTTPS) channel (col. 19, lines 27-46 disclose subsequent requests for content are transmitted directly to the servers corresponding to the IP addresses using HTTPS).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous et al (US Patent No. 9,819,513 B2) in view of Khristi et al (US Publication No. 2019/0229900 A1), and further in view of Lepeska et al (WO 2017/053835 A1).
With respect to claim 3, Lapidous discloses the claimed subject matter as discussed above except wherein establishing the first secure communication channel comprises verifying a second certificate received from the first server.
However, Lepeska teaches wherein establishing the first secure communication channel comprises verifying a second certificate received from the first server (paragraph 0028-0029 disclose the client device 110a verifies that the certificate is valid before accepting the certificate and establishing a secure communications connection with the content server 120a) in order to efficiently provide a secure connection (Abstract). Therefore, based on Lapidous in view of Khristi and further in view of Lepeska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lepeska to the system of Lapidous and Khristi in order to efficiently provide a secure connection.



Therefore, based on Lapidous in view of Lepeska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lepeska to the system of Lapidous in order to efficiently provide a secure connection.

With respect to claim 12, Lapidous discloses the claimed subject matter as discussed above except wherein the secure communication channel is established by performing steps comprising transmitting, by the server to the client application, a certificate generated by a certificate authority.
However, Lepeska teaches wherein the secure communication channel is established by performing steps comprising transmitting, by the server to the client application, a certificate generated by a certificate authority (paragraph 0028- 0029) in order to efficiently provide a secure connection (Abstract). Therefore, based on Lapidous in view of Khristi and further in view of Lepeska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lepeska to the system of Lapidous and Khristi in order to efficiently provide a secure connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447 
                                                                                                                                                                                                       8/3/2022